A motion by defendant for new trial upon the usual grounds. The plaintiff brought suit against defendant for the recovery of damages sustained by him through the alleged negligence of defendant by reason of which the plaintiff was thrown from one of the cars of defendant while riding thereon as a passenger.
A careful reading of the evidence fails to reveal sufficient to sustain a finding that defendant was negligent. It, also, is clear in the opinion of the court that the accident which caused the injury was due to the contributory negligence of the plaintiff and that the jury was not warranted in finding the contrary to be the fact. Manifestly, the jury either misapprehended the evidence or was moved by sympathy or bias in reaching its verdict. Motion sustained; Verdict set aside. New trial ordered.